Order entered September 16, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00431-CV

                      BRADLEY B. MILLER, Appellant

                                       V.

              MEREDITH LEYENDECKER, ET AL., Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-15614

                                    ORDER

      By order dated July 23, 2021, we dismissed the appeal against appellees

Meredith Leyendecker, Beth Taylor, The Hockaday School, Virginia Talley Dunn,

Patricia Rochelle, David H. Findley, the City of Dallas, Michael Charles Keller,

and Lacie Darnell, leaving the appeal proceeding only as to appellee Judge Andrea

Plumlee, Presiding Judge of the 330th Judicial District Court. Before the Court is

appellant’s September 13, 2021 letter requesting we remove the dismissed

appellees from the caption of the appeal. By separate document filed September
14, 2021, appellant requests the clerk’s record be supplemented with two

documents.

      We GRANT the requests. We DIRECT the Clerk of the Court to change

the caption of this appeal to “Bradley B. Miller v. Andrea Plumlee.” All future

filings in this appeal shall bear this caption. We also ORDER Dallas County

District Clerk Felicia Pitre to file, no later than September 27, 2021, a

supplemental clerk’s record containing a copy of the June 30, 2021 “Plaintiff’s

Response in Opposition to the Plea to the Jurisdiction of Defendants Dallas County

and Danielle Diaz” and the July 14, 2021 “Order Granting Defendants Danielle

Diaz and Dallas County’s Plea to the Jurisdiction.”

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                             /s/      ROBERT D. BURNS, III
                                                      CHIEF JUSTICE